EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Na Xu on 1/21/22 and 1/25/22.

The application has been amended as follows: 
In claim 1, in line 3 before the phrase “broken rice” please delete the word --the--.
In claim 1, in line 13 after the word “extruding” please delete the phrase --the mixture--.
In claim 1, in line 15 after the word “extruding” please delete the phrase --the mixture--.
In claim 17, please delete --the method according to claim 1--.
In claim 17, after the word “by”, please insert “a method comprising (i) humidifying broken rice with water sprayed at a temperature of 25 °C to 30 °C, (ii) drying the broken rice,
(iii) subjecting the broken rice to a solid-state non-crystallization treatment, which comprises fluidizing the broken rice with a high-temperature fluidization machine, wherein the broken rice has a degree of gelatinization of 65% to 85% after fluidizing,
(iv) pulverizing the broken rice into 80 mesh to 100 mesh rice flour,
(v) hydrolyzing the 80 mesh to 100 mesh rice flour by addition of protease, 
and
(vi) extrusion molding the hydrolyzed 80 mesh to 100 mesh rice

wherein the twin-screw extruder is operated at a screw speed of 70 rpm to 110 rpm,
wherein the twin-screw extruder comprises a die and a die pore comprising an
extruder discharge port having a diameter of 4 mm to 8 mm, wherein the discharge port has a cutter speed of 200 rpm to 250 rpm,
wherein anhydrous acetic anhydride is added at 3% to 6% (w/w) of the rice flour at
temperature stage 65 °C to 75 °C and at a constant rate of 0.5 mL/min to 2 mL/min, and
wherein material extruded from the die is cut to obtain granular or spherical or rod-
shaped particles with a particle size of 4 mm to 6 mm,
(vii) drying the particles by a hot air fluidized bed, and
(viii) cooling the particles.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a method of making reconstituted slowly digestible low glycemic rice wherein broken rice is subjected to protease hydrolysis and treatment with acetic anhydride and treating and extruding at four temperature stages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/            Primary Examiner, Art Unit 1793